Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Evidence that claims 26 and 28 fail(s) to correspond in scope with that which the inventor or a joint inventor, or for pre-AIA  applications the applicant regards as the invention can be found in the parent application 14/959820 in the reply filed on 10/02/2017, page 7. In that paper, the inventor or a joint inventor, or for pre-AIA  applications the applicant has stated in Applicant’s own arguments in previous applications (14/959820) indicate the combination of DCEP, a low alloy tubular steel welding wire in accordance with AWS A5.18 or A5.36 and a Ar/CO2 shielding gas with at least 90% Ar is needed to produce the result of  ”less than approximately 10 wt% of the tubular welding wire is converted to spatter while forming the weld deposit on the zinc-coated workpiece.” 

This statement indicates that the invention is different from what is defined in the claim(s) because this limitation does not appear to be possible without the addition of DCEP. Without DCEP more than 10% by weight would be lost to spatter according to applicant’s own admission

Regarding claim 28, using a DCEN process, as shown in Table 2 of the specification, will not result in “wherein less than approximately 10 wt% of the tubular welding wire is converted to spatter while forming the weld deposit on the zinc-coated workpiece.” Every example using DCEN produces more than 10% of the welding wires weight in spatter. Pages 22-23 of the present specification seems to suggest that DCEN is not desirable. 

Nikodym (US 2003/0136774) also discloses that DCEP is needed for low spatter while using a DCEN process results in a high spatter and is rarely used because of the high production of spatter. (See Paragraph [0004])

Claims 26-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim 26 recites the limitation “wherein less than approximately 10 wt% of the tubular welding wire is converted to spatter while forming the weld deposit on the zinc-coated workpiece.” However, this limitation does not appear to be possible without the addition of DCEP. Without DCEP more than 10% by weight would be lost to spatter according to applicant’s own admission

Applicant’s own arguments in previous applications (14/959820) indicate the combination of DCEP, a low alloy tubular steel welding wire in accordance with AWS A5.18 or A5.36 and a Ar/CO2 shielding gas with at least 90% Ar is needed to produce the result of  ”less than approximately 10 wt% of the tubular welding wire is converted to spatter while forming the weld deposit on the zinc-coated workpiece.” 

This statement indicates that the invention is different from what is defined in the claim(s) because this limitation does not appear to be possible without the addition of DCEP. Without DCEP more than 10% by weight would be lost to spatter according to applicant’s own admission

Regarding claim 28, using a DCEN process, as shown in Table 2 of the specification, will not result in “wherein less than approximately 10 wt% of the tubular welding wire is converted to spatter while forming the weld deposit on the zinc-coated workpiece.” Every example using DCEN produces more than 10% of the welding wires weight in spatter. Pages 22-23 seems to suggest that DCEN is not desirable. 

Nikodym (US 2003/0136774) also discloses that DCEP is needed for low spatter while using a DCEN process results in a high spatter and is rarely used because of the high production of spatter. (See Paragraph [0004])

Claims 27 and 29-45 are rejected due to their dependency on either claim 26 or 28. 





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 26-27, 35-38, 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Kamei (US 2011/0174784) in view of Nikodym (US 2003/0136774), Kodama (US 8,748,778), Kimura (US 4,131,784), Hara (US 2004/0020912).




Examiner’s Conventions: 	
For example, C25:1-2 means column 25 at lines 1-2, C25:1 means column 25 at line 1, P23:16 means paragraph 23 at line 16, and Pg23:16-18 means page 23 at lines 16-18, and Figs. 1&3 or Figs. 1,3 means Fig. 1 and Fig. 3, c1:1 means claim 1 at line 1.
Regarding claim 26, Kamei discloses
A method (“METHOD FOR GAS-SHIELDED ARC BRAZING OF STEEL SHEET”; title) of forming a weld deposit on a zinc-coated workpiece (“a zinc coated steel sheet”; P137:4-5), comprising:

feeding (as graphically disclosed in Fig. 1) a welding wire (“a copper-aluminum alloy wire”; P82:2-3) toward a surface of a galvanized workpiece (“a zinc coated (galvanized) steel sheet”; P51:bottom [including] “base metals 5”; Fig. 1 and P80:2), wherein the welding wire is electrified with pulsed electropositive direct current (DCEP) (“a DC pulse current”; Fig. 1 and P82:2),

wherein the welding wire is;

directing a flow of shielding gas (“a mixed gas consisting of 0.03 to 0.3% by volume, preferably 0.05 to 0.18% by volume of an oxygen gas with the remainder which is argon”; P83:2-5) toward the surface of the galvanized workpiece near the tubular welding wire, wherein the flow of shielding gas consists essentially of argon (Ar) (Ar, Ar-0.02% O2 ... ; Table 1, column 2, line 1 wherein “Ar” means 100% argon and essentially small amounts of O2) or; and

forming the weld deposit (“formation of droplets 11”; Fig. 2 and P91:2-3) on the zinc-coated workpiece (“a zinc coated (galvanized) steel sheet”; P51:bottom [including] “base metals 5”; Fig. 1 and P80:2) using the welding wire while providing the flow of shielding gas near the weld deposit, wherein less than (“spatters ... are suppressed”; P82:6 that means 0% which is less than 10%) approximately 10 wt% of the welding wire is converted to spatter (“generation of spatters”; P82:4 wherein only the desired result is claimed without having the steps or processes to achieve the desired result “wherein less than approximately 10 Wt% of the tubular welding wire is converted to spatter”) while forming the weld deposit on the zinc-coated workpiece; and 

Kamei is silent regarding
a tubular welding wire except a welding wire

tubular welding wire is a metal-cored carbon steel or low-alloy steel tubular welding wire in accordance with American Welding Society (AWS) A5,18 or A5.36 (an American standard that had been disclosed for the public long time ago for all the related product to comply)

a mixture of Ar and carbon dioxide (CO2) that is at least 90% Ar

wherein the tubular welding wire comprises a granular core disposed inside of a metallic sheath, wherein the granular core comprises;

an organic stabilizer component comprising one or more organic molecules or organic polymers bound to one or more Group I or Group II metals;

a carbon component comprising graphite, graphene, carbon black, lamp black, carbon nanotubes, diamond, or a combination thereof, and

an agglomerate comprising Group I or Group II metal oxides, titanium oxide, and manganese oxides
Nikodym discloses regarding claims 26-28, feeding a tubular welding wire, (paragraph, [0002]-[0006] [0020]) using either a DCEP or DCEN welding process, a mixture of Ar/(CO2) that is at least 90% Ar. The wire of the present invention was developed based on the preferred composition of METALLOY X-CEL.TM., conforming to the AWS specification AWS E70C-6M H4 per AWS A5.18, and ASME SFA 5.18. (See Paragraph [0018] Nikodym is used to show the method/process of Kamei may also be used with a welding process rather than a brazing process. The alternative is also true, Kamei shows the tubular wire and shielding gas may be used on a galvanized sheet with zinc coating. Regarding claims 35-38, the shielding gas is essentially Ar as 95% Ar mixture is used. This is considered to be essentially Ar. (See Paragraph [0017]

It would have been obvious to adapt Kamei in view of Nikodym to provide the tubular welding wire 
where tubular welding wire is a metal-cored carbon steel or low-alloy steel tubular welding wire in accordance with American Welding Society (AWS) A5,18 or A5.36 with a granular core (compacted powder) inside a metallic sheath for providing a higher deposition rate and to stabilize the arc. 

It would have been obvious to adapt Kamei in view of Nikodym to provide the DCEP and a mixture of Ar and carbon dioxide (CO2) that is at least 90% Ar for reducing the amount of spatter. Discovering the optimum or working ranges involves only routine skill in the art and discovering the optimum value of a result effective variable involves only routine skill in the art. 

Kodama discloses regarding claim 26, in the field and endeavor for Stainless steel flux-cored welding wire for welding of zinc-coated steel sheet and arc welding method of zinc-coated steel sheet using same (title),

wherein the tubular welding wire (a seamless type flux cored electrode; C10:46-47) comprises a granular core (a filling flux obtained by mixing, stirring, and drying the metal or alloy and the slag forming agent; C10:40-42) disposed inside of a metallic sheath (steel trip (sheath); C10:38), wherein the granular core (a filling flux obtained by mixing, stirring, and drying the metal or alloy and the slag forming agent; C10:40-42) comprises; ([including the teaching] the stainless steel flux-cored welding wire for zinc-coated steel sheet welding use and the arc welding method of a zinc-coated steel sheet using the same of the present invention, even without touchup or other post treatment, the corrosion resistance is good, no weld cracking occurs, the ductility of the weld zone is good, further, the weld work efficiency is excellent, and otherwise a high quality weld zone is obtained.; C5:14-21)

	The advantage of using Kodama’s seamless type flux cored electrode having a filling flux obtained by mixing, stirring, and drying the metal or alloy and the slag forming agent is to for the corrosion resistance to be good, and no weld cracking occurs, the ductility of the weld zone is good, further, the weld work efficiency is excellent, and otherwise a high quality weld zone is obtained. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the copper-aluminum alloy wire of Kamei with the seamless type flux cored electrode having a filling flux obtained by mixing, stirring, and drying the metal or alloy and the slag forming agent of Kodama in order for the corrosion resistance to be good, and no weld cracking occurs, the ductility of the weld zone is good, further, the weld work efficiency is excellent, and otherwise a high quality weld zone is obtained.

Kimura discloses, in the field and endeavor for a binder suitable for the coated electrode (C5:28-29),

an organic (an organic solvent; Column 6, claim 6, line 5) stabilizer (a stabilizer selected from the group consisting of an alkali metal compound, an ammonium compound, an amine, an organic acid and an inorganic acid; Column 6, claim 6, lines 5-8) component (a dispersion medium selected from the group consisting of water and an organic solvent, and a stabilizer selected from the group consisting of an alkali metal compound, an ammonium compound, an amine, an organic acid and an inorganic acid; Column 6, claim 6, lines 4-8) comprising one or more organic molecules (molecules of “an organic solvent”; Column 6, claim 6, line 5) or organic polymers bound to one or more Group I (an alkali metal compound; Column 6, claim 6, lines 6-7) or Group II metals (at least one metal oxide selected from the group consisting of Mg, Ca; C5:31-33);

a carbon component (C of carbonates from "an arc-stabilizing activity, such as carbonates”; C5:55-56) 

an agglomerate (a coating flux; Claim 2, line 5) comprising Group I (Na2O + K2O; claim 2, line 10) or Group II metal oxides (the group consisting of oxides of Mg, Ca; claim 2, lines 14-15), titanium oxide (the group consisting of oxides of Ti; claim 2, lines 14-15), and manganese oxides

Hara discloses regarding claim 26, in the field endeavor for flux-cored wire for gas-shielded arc welding (title), comprising graphite (P25:10), graphene, carbon black, lamp black, carbon nanotubes, diamond, or a combination thereof, and ([including the teaching] Carbon enhances the hardenability of steels and improves the tensile strength and toughness of weld metals. Therefore, carbon is added to either the steel sheath or the flux or both the steel sheath and the flux of the flux-cored wire.)

	The advantage of using Hara’s graphite used to add carbon to the flux is for carbon to enhance the hardenability of steels and improves the tensile strength and toughness of weld metals. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the carbonates of Kimura with the graphite used to add carbon to the flux of Hara in order for carbon to enhance the hardenability of steels and improves the tensile strength and toughness of weld metals.
	Nikodym discloses, regarding claims 42-43, the welding wire is either a metal cored carbon steel tubular welding wire or low allow steel tubular welding wire in accordance with AWS A5.36. (See Paragraphs, [0006], [0018], [0025. It would have been obvious to adapt Kamei in view of Nikodym to provide the claimed welding wire for achieving higher deposition rates and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. 
Claim 29-34, 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over Kamei (US 2011/0174784) in view of Nikodym (US 2003/0136774), Kodama (US 8,748,778), Kimura (US 4,131,784), Hara (US 2004/0020912) and Bates (US 4,940,882).

Regarding claims 29-31, Kamei in view of Nikodym, Kodama, Kimura and Hara discloses
the weld deposit (Kamei: “the deposited amount of the wire”; P107:3 from bottom), but is silent regarding a length porosity less than approximately 10% and an area porosity less than approximately 4%.
However, Bates discloses, in the field and endeavor for welding flux and welding electrodes (title),
a length porosity (“Largest Measured Pore”; C5: TABLE V, column 3) less than approximately 10% ("0.025"; C5:TABLE V, column 3 [including] “the 0.093 and 0.125 core wire electrode were used”; C5:63) and an area porosity (“Total Porosity Area Measured”; C5:TABLE V, column 6) less than approximately 4% ("0.0015"; C5: TABLE V, column 6 [including the following teaching] “No cracking or porosity was observed.”; C5:bottom).

The weld deposit (Kamei: “the deposited amount of the wire”; P107:3 from bottom) has a length porosity (“Largest Measured Pore”; C5: TABLE V, column 3) less than approximately 8% (Bates: "0.025"; C5:TABLE V, column 3 [including] “the 0.093 and 0.125 core wire electrode were used”; C5:63)   and an area porosity (“Total Porosity Area Measured”; C5:TABLE V, column 6) less than approximately 3% ("0.0015"; C5: TABLE V, column 6 [including the following teaching] “No cracking or porosity was observed.”; C5:bottom).

The weld deposit (Kamei: “the deposited amount of the wire”; P107:3 from bottom) has a length porosity (“Largest Measured Pore”; C5: TABLE V, column 3) less than approximately 6% (Bates: "0.025"; C5:TABLE V, column 3 [including] “the 0.093 and 0.125 core wire electrode were used”; C5:63)   and an area porosity (“Total Porosity Area Measured”; C5:TABLE V, column 6) less than approximately 2.5% ("0.0015"; C5: TABLE V, column 6 [including the following teaching] “No cracking or porosity was observed.”; C5:bottom).

	The advantage of using Bates’s “0.093 and 0.125 core wire electrode” is to “get No cracking or porosity.” Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Kamei in view of Bates by replacing the “copper-aluminum alloy wire” of Kamei with the “0.093 and 0.125 core wire electrode” of Bates in order to “get No cracking or porosity.”
Regarding claims 32-34 and 39-41 as the limitations of the previous claims have been met the spatter produced must be less than 7% weight of the welding wire, the Charpy-V-Notch toughness of the weld deposit is at least 30 ft. lbs. at approximately -20 OC and at approximately -40 C and the weld deposit has an ultimate tensile strength (UTS) of at least 70 kilopounds per square inch (kpsi), a yield strength (YS) of at least 70 kpsi, and a percent elongation of at least 18% since it held that discovering the optimum or working ranges involves only routine skill in the art and discovering the optimum value of a result effective variable involves only routine skill in the art.

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Kamei (US 2011/0174784) in view of Nikodym (US 2003/0136774), Kodama (US 8,748,778), Kimura (US 4,131,784), Hara (US 2004/0020912) and Muratov (US 3,999,036).

Regarding claim 44, Muratov discloses, the tubular welding wire (Muratov: “a tubular electrode”; C3:49-50) comprises a granular core (Muratov: charge which contains tungsten carbide, nickel and manganese; C3:53-54) disposed inside of a metallic sheath (Muratov: a steel casing shaped as a tube, and a powdered mixture or charge; C3:51-53 and Fig. 1 wherein steel contains carbon), wherein the granular core comprises:
one or more filler metals (Muratov:  powdered filler; C6:54);
one or more alloying components (Muratov:  composite alloys comprising a strengthening phase-tungsten carbides, and a matrix-alloy; C4:19-21);
one or more carbon components (Muratov:  carbon in the matrix-alloy; C8:17);
one or more alkali metal compound, alkali earth metal compounds (Muratov:  MgS; C8:63), or a combination thereof; and
one or more organic stabilizer components comprising one or more organic molecules or organic polymers bound to one or more Group I or Group II metals (Muratov:  Magnesium; C8:60).
The advantage of using Muratov’s “tubular electrode” is "to provide an electrode material for surfacing with composite alloys comprising a strengthening phase-tungsten carbides, and a matrix-alloy, said material ensuring the preservation on a deposited layer of preset concentrations and physicochemical properties of the strengthening phase and the strength and ductility of the matrix-alloy.” Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Kamei with Muratov in order "to provide an electrode material for surfacing with composite alloys comprising a strengthening phase-tungsten carbides, and a matrix-alloy, said material ensuring the preservation on a deposited layer of preset concentrations and physicochemical properties of the strengthening phase and the strength and ductility of the matrix-alloy.”

Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Kamei (US 2011/0174784) in view of Nikodym (US 2003/0136774), Kodama (US 8,748,778), Kimura (US 4,131,784), Hara (US 2004/0020912) and De Long (US 3,501,354).

Regarding claim 45, Kamei as modified is silent regarding the one or more organic stabilizer components comprise between approximately 0.5 % and 1% a weight of

However, De Long discloses the one or more organic (“some organic material”; C3:33) stabilizer components (“sodium carboxymethylcellulose (sodium CMC)”; C3:34) comprise between approximately 0.5 % and 1% (0.6 gram/100 gram; C3:65-68 which is 0.6% weight) a weight(flux mixture; C3:33 [including] dry ingredients; C3:52-65)

	The advantage of using De Long’s “some organic material” of “sodium carboxymethylcellulose (sodium CMC)” is to “thicken the binder”. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made modify Kamei with De Long by adding the “some organic material” of “sodium carboxymethylcellulose (sodium CMC)” of De Long to the “powdered mixture of charge” in order to “thicken the binder”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W JENNISON whose telephone number is (571)270-5930. The examiner can normally be reached M-Th 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN W JENNISON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        5/12/2022